Citation Nr: 1628725	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  08-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.  

2.  Entitlement to service connection for a headache disorder.  

3.  Entitlement to service connection for a kidney disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder, disturbance of motivation and mood, and memory loss.  

5.  Entitlement to service connection for loss of sense of smell.  

6.  Entitlement to service connection for foot disorders, claimed as scars of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2008 rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2010.  A hearing transcript is associated with the Veteran's claims file.  In January 2012, the Veteran also testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing testimony is in the claims file.  This VLJ is no longer employed at the Board.  The Veteran was informed of such in a March 2016 document and offered an additional hearing before the Board.  He did not respond.  Thus, the Board will assume that he does not want another hearing and render a decision on the available record.  

In June 2014, the claims on appeal were remanded for additional evidentiary development.  Following that development, the claims were again denied in an April 2015 supplemental statement of the case (SSOC) and returned to the Board for further appellate consideration.  An additional claim that was before the Board - entitlement to service connection for a right eye disorder - was granted.  (See April 2015 rating decision.)  Because this constitutes a full grant of the benefit sought on appeal as to this issue, it is no longer before the Board.  See Holland v. Gober, 10 Vet. App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran has a bilateral shoulder disorder causally related to or aggravated by service.  

2.  The most probative evidence is against a finding that the Veteran has headaches causally related to or aggravated by service.  

3.  The most probative evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include MDD, anxiety disorder, disturbance of motion and mood, and memory loss, causally related to or aggravated by service.  

4.  The most probative evidence is against a finding that the Veteran has loss of sense of smell causally related to or aggravated by service.  

5.  The most probative evidence is against a finding that the Veteran has scars of the feet causally related to or aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include MDD, anxiety disorder, disturbance of motivation and mood, and memory loss, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

4.  The criteria for service connection for loss of sense of smell have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

5.  The criteria for service connection for scars of the feet have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by June 2007, February 2008, and March 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs) and VA treatment records.  While it is noted that the Veteran reported post service private treatment for mental health symptoms in Michigan in the 1960s (see, e.g., 2010 hearing transcript at pgs. 17-18), by a Dr. Williams and a Dr. Vasquez, he stated that Dr. Williams had died, and he had no idea where Dr. Vasquez was.  He did not have relevant addresses to obtain any such medical records.  Based on the Veteran's testimony in regards to these claimed records, it is concluded by the Board that attempts to obtain such records would be impractical and futile.  

The Board further notes that the Veteran was accorded VA medical examinations regarding his headaches and acquired psychiatric disorder in July 2010 and shoulders in December 2010.  Moreover, he was provided VA medical examinations regarding his loss of sense of smell and feet conditions in March 2015.  As detailed below, the resulting examination reports include opinions addressing the etiologies of the of the Veteran's conditions on appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinions.  


Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

In addition, certain chronic diseases (e.g., osteoarthritis, psychoses and organic diseases of the nervous system) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A Bilateral Shoulder Disorder

The Veteran contends that he has bilateral rotator cuff tears that are of service origin.  Specifically, he has testified that his shoulder disorders resulted from injuries sustained when he was boxing during service.  (See e.g., 2012 transcript at pg 10.)  

The STRs are negative for report of, treatment for, or diagnosis of a shoulder condition.  Post service VA records show that the Veteran was seen for bilateral shoulder complaints in 1999.  X-ray of the right shoulder in June 2000 showed chronic rotator cuff tear with high-riding shoulder.  Acromioclavicular osteoarthritis and inferior acromial enthesophyte were also noted.  Treatment records in December 2000 note that the Veteran's history included injury to the right shoulder in 1992 with increasing problems ever since.  

Subsequently dated VA records reflect that the Veteran complained of shoulder pain on an occasional basis.  He was examined by VA in December 2010 to address the etiology of his shoulder conditions.  It was noted that he had rotator cuff tears in both the right and left shoulders, as well as degenerative changes in the right glenohumeral joint and osteoarthritis in the glenohumeral and acromioclavicular joints on the left.  The examiner opined that the Veteran's current shoulder conditions were not likely to be due to inservice trauma, to include boxing.  Rather, they were more likely to be age related and due to long term wear and tear.  Thus, although there was a showing of bilateral shoulder conditions (rotator cuff tears and osteoarthritis), there was no showing that such were related to military service, to include any event or circumstance while on active duty.  

The Veteran reiterated his contentions regarding his shoulders upon hearings in June 2010 and January 2012.  VA records dated through 2015 show that he takes medication for arthritis.  

Following review of the pertinent evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral shoulder disorder.  Despite the Veteran's assertions that his post service shoulder conditions are of service origin, most likely the result of boxing injuries, there simply are no contemporaneously recorded complaints associated with the shoulders until 1999, and this was after intercurring injury to the right shoulder in 1992.  The Veteran's right rotator cuff tear and osteoarthritis were first noted in 2000, his left shoulder rotator cuff tear and osteoarthritis were documented after that.  Moreover, the VA opinion of record is against a finding that service connection is warranted for bilateral shoulder disorders, to include as a result of inservice boxing.  

The Veteran is competent to state that he has bilateral shoulder disorders as a result of inservice boxing injuries.  However, no such injuries were recorded at that time, and there is no competent credible opinion that the Veteran's post service shoulder disorders originated in service, to include from boxing.  The Veteran has not been shown to have the experience, training, or education necessary to provide an etiology opinion as to these claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim and it is denied.  

Headaches

It is also contended by the Veteran that his current headaches are the result of inservice boxing injuries.  (See 2012 hrg. tr. at pgs. 4 and 9.)  

As above when discussing the Veteran's shoulder conditions, the STRs are also negative for injury to the head from a boxing injury.  Moreover, they do not reflect that the Veteran reported headaches during his time in service.  The first clinical evidence of headaches was in the late 1990s.  Subsequently dated records through 2015 reflect that he has continued to complain of headaches on an ongoing basis.  In testimony and statements of record, the Veteran also attributes this condition to his inservice boxing.  As above, however, when examination was conducted by VA to address the etiology of his headaches (in July 2010), it was the examiner's opinion that the Veteran's tension headaches were not likely the result of active service, to include his inservice boxing.  He further opined that the headaches were not post-traumatic in nature.  The Veteran's headaches were occipital in nature and likely resulted from other health issues or a post service motor vehicle accident.  

The only evidence indicating a relationship exists between the Veteran's headaches and his military service is his own lay opinions.  As already noted, such statements are not competent evidence.  Although laypersons are competent to provide opinions on some medical issues, the specific issue in this case, the relationship of headaches to service, falls outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, supra.  Therefore, competent medical evidence is required.  The Veteran has not presented any medical opinion or medical literature that relates his headaches to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's headaches and his service.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in the matter must be denied.  

An Acquired Psychiatric Disorder, to Include MDD, Anxiety Disorder, Disturbance of Motivation and Mood, and Memory Loss

It is the Veteran's assertion that his mental health conditions are related to service, to include as a result of injuries to his head/brain from boxing.  (See, e.g., 2010 transcript at pgs. 16-20 and 2012 transcript at pg. 14.)  Following review of the STRs and post service records, it is concluded that the preponderance of the evidence is against the claim.  The earliest medical records reflecting treatment for mental health symptoms are dated in the late 1990s when the Veteran was seen for substance abuse issues.  His psychiatric symptoms continue to the present day and he has been variously diagnosed, to include MDD, anxiety disorder, disturbance of motivation and mood, and memory loss.  

When examined by VA in July 2010, it was noted that his substance abuse had been in remission for the last several years.  He was depressed and took multiple medications for his mental health symptoms.  On examination, he was cooperative and without impairment of thought process or communication. He had no delusions or hallucinations.  There was no inappropriate behavior.  He was alert and fully oriented, but he had difficulties with his memory.  There was no obsessive or ritualistic behavior.  He was depressed but not anxious.  

The VA examiner diagnosed depressive disorder and polysubstance abuse, in remission.  He opined that the Veteran's symptoms of depression were not caused by or the result of any traumatic brain injury due to inservice boxing from 50 years earlier.  

Subsequently dated records through 2015 show that the Veteran continues to report depression and anxiety.  

Based on review of the record, it is concluded that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The examiner's July 2010 opinion is persuasive, well-reasoned, and provides a history consistent with that documented over many years.  The Veteran's belief that his current acquired psychiatric disorder, to include MDD, while sincere, is not competent medical evidence, since the etiology of a psychiatric disorder is not a matter readily observable by a lay person.  See Kahana, Jandreau, supra.  Thus, the medical opinion is more persuasive and of greater probative value than the Veteran's lay opinion.  

The preponderance of the evidence is against the claim.  There is no reasonable doubt.  The claim for service connection for an acquired psychiatric disability must be denied.  

Loss of Sense of Smell

At the 2010 hearing, the Veteran testified that he also experienced loss of sense of smell which he thought was due to inservice boxing.  He associated the condition with symptoms of his rhinitis.  (Tr. at pg. 21.)  

Review of the record, to include his STRs and post service treatment records, does not show complaints or, or diagnosis of loss of sense of smell, or for that matter treatment for sinusitis or rhinitis, until the late 1990s.  His treatment for these respiratory conditions continues to the present day.  Review of the record reflects that the Veteran's loss of sense of smell was first reported in about 2004.  When examined by VA in March 2015, the diagnosis was hyposmia (loss of smell).  The examiner noted that the Veteran also suffered from rhinitis which began after service.  When he was having acute allergy exacerbations, he experienced a decreased sense of smell, but the problem was not always present.  His allergic symptoms began more recently, many years after leaving service.  The Veteran also reported that he boxed during service and incurred minor nasal injuries as a result.  He denied a reduced sense of smell after these experiences.  

The VA examiner opined that the Veteran's loss of smell was less likely than not incurred in or caused by service, to include his boxing injuries.  For rationale, it was noted that the Veteran did not endorse a decreased sense of smell at the time of this examination.  Instead, his anosmia seemed to be influenced by his allergic rhinitis "which [is] logical."  However, the Veteran did not develop this problem until many years after service.  

Based on review of the record, it is concluded that the preponderance of the evidence is against the claim for service connection for loss of sense of smell.  The VA examiner's March 2015 opinion is persuasive, well-reasoned, and provides a history consistent with that documented over many years.  The Veteran is competent to report when this condition began, but he himself has indicated that such began after service as he stated that he experienced no loss of smell after incurring boxing injuries during service.  In this case, the medical opinion of record is the most persuasive evidence of record.  Moreover, it is of great probative value as the entire claims file was reviewed, and the Veteran was examined.  The etiology of the Veteran's loss of sense of smell is not a matter readily observable by a lay person.  See Kahana, Jandreau, supra.  Thus, the medical opinion is more persuasive and of greater probative value than the Veteran's lay opinion.  

The preponderance of the evidence is against the claim.  There is no reasonable doubt.  The claim for service connection for a loss of sense of smell is denied.  

Scars of the Feet

It is claimed that current foot disorders, claimed as scars of the feet, are of service origin.  

The STRs show that the Veteran was seen for a left foot plantar wart in December 1959 and at time of discharge examination in May 1960, he gave a history of foot trouble.  Many years after service, VA records show further treatment for foot conditions.  Specifically, in February 2000, tinea pedis and onychomycosis were noted.  Subsequently dated records note that the Veteran was a diabetic and unable to take care of his feet (August 2006).  At that time onychomycosis, tinea, and calluses were noted.  When examined by VA in March 2015 to address the etiology of his foot complaints, the claims file was reviewed, and the Veteran was seen for an in-person examination.  The examiner opined that it was less likely than not that the Veteran's scars of the feet were incurred in or caused by any event or injury of service.  For rationale, it was acknowledged that while the Veteran was seen for plantar warts in the 1950s, such were not present at the time of the 2015 examination.  The current examination did show bunion deformities and bilateral hammertoe deformities, but these developed after service.  The examiner noted that while the Veteran attributed his foot conditions to service, there was no indication that such service caused any foot deformity.  He further noted that the more likely cause of current foot conditions was the Veteran's age and his diabetes diagnosis.  

Based on review of the record, it is concluded that the preponderance of the evidence is against the claim for service connection for disorders of the feet, claimed as scars of the feet.  The VA examiner's March 2015 opinion is persuasive, well-reasoned, and provides a history consistent with that documented over many years.  The Veteran is competent to report lay observation such as foot pain and tenderness.  In this case, however, the record is convincing that after treatment for plantar warts in 1958, there were no further foot problems for many years.  Moreover, there is no current evidence of plantar warts.  Instead, current foot diagnoses were first shown many years after service and, as indicated by the VA examiner in 2015, are associated with the Veteran's age and his diabetes.  

The preponderance of the evidence is against the claim.  There is no reasonable doubt.  The claim for service connection for disorders of the feet, claimed as scars of the feet, is denied.  


ORDER

Entitlement to service connection for a bilateral shoulder disorder is denied.  

Entitlement to service connection for a headache disorder is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder, disturbance of motivation and mood and memory loss, is denied.  

Entitlement to service connection for loss of sense of smell is denied.  

Entitlement to service connection for foot disorders, claimed as scars of the feet, is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for a kidney disorder for additional development action.  

As argued by the Veteran's representative in a May 2016 brief and corroborated in the record, the record shows that the Veteran was noted to have albuminuria of undetermined etiology during service.  In June 1960, he was noted to have a chronic inflammatory process of the superior pole of the right kidney.  In July 1960, the Veteran had persistent albuminuria, without evidence of kidney disease.  It was felt that the Veteran did not have an organic kidney disease, and the albuminuria was probably on an orthostatic basis.  

Post service VA records dated in 2005 show loss of kidney function.  In 2006, acute renal failure was a discharge diagnosis.  

At the 2012 hearing, the Veteran testified that he tried not to be too far from a bathroom due to urinary urgency.  (Tr. at pg. 12.)  

Subsequently dated records include a September 2013 VA record where it was noted that the Veteran's history included renal failure associated with a combination of his medications, but his renal functions were returned to normal and continued to be normal.  He denied renal symptoms at this time, but had a history of genitourinary (GU) diagnoses, to include benign prostatic hyperplasia (BPH) and transurethral resection of the prostate (TURP).  The representative has requested VA provide the Veteran with an appropriate examination to determine whether the Veteran has a chronic disorder associated with the above summarized inservice findings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be scheduled for a VA examination by an examiner with the appropriate expertise to determine whether it is at least as likely as not (50 percent or greater probability) that any kidney disorder, to include any post service GU disorders, to include BPH/TURP, present during the period of the claim was caused or aggravated by his inservice treatment for albuminuria and A chronic inflammatory process evidenced by deformity of the upper calyceal system in 1960.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.  

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to each GU disorder present during the period of this claim as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the Veteran's inservice treatment for albuminuria and chronic inflammatory process as evidenced by kidney deformity, or, alternatively, otherwise caused or permanently worsened by any aspect of service.  

The examiner should discuss pertinent STRs and the implications of the inservice findings.

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  The AOJ should also undertake any other development it determines to be warranted.  

3.  Then, the AOJ should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


